927 F.2d 604
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Bernard GOTTFRIED, Petitioner-Appellant,v.LAIDLAW WASTE SYSTEMS, INC., Respondent-Appellee.
No. 90-2099.
United States Court of Appeals, Sixth Circuit.
March 7, 1991.

On Appeal from the United States District Court for the Eastern District of Michigan, No. 90-01293;  Rosen, J.
E.D.Mich.
AFFIRMED.
Before KEITH and KRUPANSKY, Circuit Judges, and WELLFORD, Senior Circuit Judge.
PER CURIAM:


1
Bernard Gottfried ("Gottfried"), Regional Director of the Seventh Region of the National Labor Relations Board, for and on behalf of the National Labor Relations Board, appeals from the district court's July 30, 1990, decision and order granting certain injunctive relief sought by Gottfried but denying an interim bargaining order also sought by Gottfried.


2
Having carefully considered the record and the arguments presented in the briefs and orally, we find no error warranting reversal.  We, therefore, AFFIRM the decision of the Honorable Gerald E. Rosen, United States District Judge for the Eastern District of Michigan, for the reasons set forth in his Decision and Order.